Allowable Subject Matter

Claims 1-20 are allowed.
 
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of Subramanuya (US11270416) discloses a tile reader that retrieves distorted tile data from the input frame into the local memory for one corrected tile group at a time according to a corresponding tile descriptor. The prior art of Naidu (US10909668) discloses a captured image that is processed to generate corrected tiles, and selected numbers of sub-tiles are used to generate each of the corrected tiles depending upon the pixel densities for regions of the captured image. The prior art of Ozguner (US10403029) discloses a second image transformation stage that selects the first and second transformation data for the destination image position, retrieves the first and second transformation data from the memory, and recalculates an estimated source image position based on the selected first and second transformation data. The prior art of Stec (US20210012458) discloses a distortion correction engine that includes a relatively small amount of memory for an input image buffer but without requiring unduly complex control. The prior art of Chen (US2014/0104376) discloses a  control look-up table according to the third central point of the ROI comprises: calculating a third central mapping point of the second image corresponding to the third central point, and calculating a plurality of boundary mapping points of the second image corresponding to the boundary points. The prior art of Bannai (US6924825) discloses a data converting section comprising a look-up table that outputs the 

Regarding claim 9, the prior art of Subramanuya (US11270416) discloses a tile reader that retrieves distorted tile data from the input frame into the local memory for one corrected tile group at a time according to a corresponding tile descriptor. The prior art of Naidu (US10909668) discloses a captured image that is processed to generate corrected tiles, and selected numbers of sub-tiles are used to generate each of the corrected tiles depending upon the pixel densities for regions of the captured image. The prior art of Ozguner (US10403029) discloses a second image transformation stage that selects the first and second transformation data for the destination image position, 

Regarding claim 17, the prior art of Subramanuya (US11270416) discloses a tile reader that retrieves distorted tile data from the input frame into the local memory for one corrected tile group at a time according to a corresponding tile descriptor. The prior art of Naidu (US10909668) discloses a captured image that is processed to generate corrected tiles, and selected numbers of sub-tiles are used to generate each of the corrected tiles depending upon the pixel densities for regions of the captured image. The prior art of Ozguner (US10403029) discloses a second image transformation stage that selects the first and second transformation data for the destination image position, retrieves the first and second transformation data from the memory, and recalculates an estimated source image position based on the selected first and second transformation data. The prior art of Stec (US20210012458) discloses a distortion correction engine that includes a relatively small amount of memory for an input image buffer but without requiring unduly complex control. The prior art of Chen (US2014/0104376) discloses a  control look-up table according to the third central point of the ROI comprises: calculating a third central mapping point of the second image corresponding to the third central point, and calculating a plurality of boundary mapping points of the second image corresponding to the boundary points. The prior art of Bannai (US6924825) discloses a data converting section comprising a look-up table that outputs the corresponding central point data, Xc and Yc, by using the average luminance. Thus, 

Regarding dependent claims 2-8, 10-16 and 18-20, the claims are allowed as being dependent of claims 1, 9 and 17, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/12/20